Title: To George Washington from a Committee of the Massachusetts Council, 11 August 1775
From: Committee of the Massachusetts Council
To: Washington, George



In Council [Watertown, Mass.] August 11th 1775.
May it please your Excellency,

We have taken into consideration the Honble Govr Cooke’s Lettr which your Excellency furnished us with; & by the Honble John Adam’s Esqr. from the American Congress, we are informed, that the Powder mention’d, has been Sent for, & is, probably, now on the Water; & Provisions are allow’d to be exported, in Pay for that article.
We have also considered your Excellency’s message by Colo. Read; and acquaint your Excellency, that provision is made for finishing the Payment of the advanced Wages promised to the Troops; they have the liberty to take up of the Commissary, half their Wages; much has been taken up, & they have not had encouragement for any other payment ’till the end of the Campaign, & we apprehend, that they do not expect it: If they Shou’d be paid up to the first of August, it wou’d require a Settlement with ’em individually, which cannot now be attended to, without injuring the public Service.
As to Vacancies of Commissions in the Army, we wou’d beg the favour of your Excellency to give us the earliest notice of Such as may happen in the Massachusetts Troops, & we will diligently attend to the matter, so that such Persons may be commissionated as will best promote the good of their particular Corps, & the general Service.
And as to the Prisoners, we wou’d recommend to your Excellency, that such of ’em as are of least importance, may be Secured in the Jails of Ipswich & Taunton; but there is a certain

Ichabod Jones, & some officers, which, we think, had better be Sent to Northampton Jail, or other inland place of Security: And we doubt not your Excellencys care to prevent such Prisoners being exchanged, as may be eminently serviceable to our Enemies.
And as to the Contracts made by the Comtee of Supplies, we see not how, in honour, they can be vacated, without the consent of both parties; but if in this, or any thing else, we can assist your Exellency, to promote the general Service, you may be assured that we shall chearfully meet your warmest wishes.

J. Palmer Chairman

